Citation Nr: 0739867	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  03-36 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a generalized anxiety 
and panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

The veteran was afforded a Travel Board hearing in May 2006 
with the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the veteran's claims 
folder.

The Board observes that the veteran also perfected an appeal 
on other claims that were denied by the February 2003 rating 
decision.  Specifically, he perfected an appeal on the issues 
of entitlement to service connection for tinnitus, pes 
planus, bilateral knee strain, residuals of head trauma and 
missing teeth.  Subsequently, service connection was granted 
for these claimed disabilities by a May 2005 rating decision.  
In view of the foregoing, these issues have been resolved and 
are not before the Board.  See generally Grantham v. Brown, 
114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).

The record further reflects that the veteran's Notice of 
Disagreement also addressed the February 2003 rating 
decision's initial denial of service connection for a 
detached retina.  However, the veteran did not address this 
issue as part of his December 2003 VA Form 9 (Appeal to Board 
of Veterans' Appeals).  See 38 C.F.R. § 20.202 (2007).  
Subsequently, at the May 2006 Travel Board hearing, the 
veteran withdrew this issue from appeal.  See 38 C.F.R. 
§ 20.204 (2007).  Thus, the issue of service connection for a 
detached retina is not before the Board.

The Board previously remanded this claim in October 2006 for 
additional development.  Having been accomplished, the claim 
is now returned to the Board for adjudication.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
generalized anxiety and panic disorder with agoraphobia is 
medically related to his service-connected disabilities.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, his generalized 
anxiety and panic disorder with agoraphobia has undergone 
aggravation that is proximately due to, or the result of, his 
service-connected disabilities.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for generalized anxiety 
and panic disorder with agoraphobia.  VA's duty to assist a 
claimant with the development of evidence extends to all 
applicable theories of a claim, whether asserted by the 
claimant or not.  See Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000); see also Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (claim documents must be read in a liberal 
manner so as to identify and carry out the required 
adjudication of all claims that are reasonably raised by the 
evidence of record whether or not formally claimed in a VA 
application).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2007).  The evidence must show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.

Review of the veteran's service medical records does not 
reveal any complaints of or treatment for a psychological 
disorder.  The veteran began his treatment for a generalized 
anxiety and panic disorder with agoraphobia in approximately 
1995.  In 2001, he began receiving psychological treatment at 
the VA Medical Center.  He was afforded a VA examination to 
determine the etiology of his condition in January 2003.  
With regard to direct service connection, the examiner found 
that the veteran's onset of anxiety symptoms was a few years 
after his son left for college, which caused the veteran 
great distress.  The veteran reported that his symptoms 
became more severe after his son left the home.  The examiner 
concluded that the veteran's symptoms were not related to his 
military service in any way.  See VA examination report, 
January 9, 2003.  Based on the lack of evidence of a 
psychological condition in service and a negative nexus 
opinion, the veteran's claim must fail on a direct basis.  
See Hickson, supra.

However, following the grant of the veteran's claims of 
entitlement to service connection for Meniere's syndrome, 
missing teeth, bilateral temporomandibular joint capsulitis, 
bilateral knee strain, and pes planus in May 2005, the 
veteran advanced the alternate theory that his psychological 
problems were the result of his service-connected 
disabilities.  The Board remanded this claim in October 2006 
to afford the veteran with a VA examination based upon this 
claim.

The February 2007 VA examiner reviewed the veteran's claims 
folder in conjunction with the examination.  The examiner 
noted that the veteran had a history of boxing during his 
time in military service.  The veteran reported being hit in 
the head several times and feeling "punchy" for several 
days after these experiences.  The veteran stated that, 
beginning in the mid-1990s, he began experiencing increased 
anxiety and depression and it began interfering with his work 
activities.  The veteran reported retiring from work in 2001 
due to difficulty managing panic attacks, anxiety and 
depression.  Since that time, the veteran has been in mental 
health treatment in counseling and receiving psychotropic 
medications.  The veteran was also diagnosed with Meniere's 
disease and other physical problems.  It was the examiner's 
opinion that while the veteran's emotional problems are not 
directly caused by his Meniere's disease, it is as likely as 
not, more than 50 percent probability, that the veteran's 
Meniere's disease and other physical problems likely 
aggravate his current psychiatric conditions.  The examiner 
also stated that there is an inextricable interwoven 
relationship between his physical problems, pain and 
psychiatric problems.  See VA examination report, February 
15, 2007.

Although the strength of the medical evidence on either side of 
the issue is less than ideal, it is enough to place the evidence 
in equipoise.  Thus, the veteran must be given the benefit of the 
doubt.  The medical evidence shows that it is as likely as not 
that the veteran's non-service-connected generalized anxiety and 
panic disorder with agoraphobia has been aggravated by his 
service-connected disabilities.  Therefore, service connection on 
a secondary basis, by way of aggravation, is warranted.  

As the claim of service connection has been granted, the 
Board finds that any error related to the Veterans Claims 
Assistance Act on that claim is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for generalized anxiety and 
panic disorder with agoraphobia is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


